Case 4:19-cv-00105-ALM-CAN Document 13 Filed 03/05/19 Page 1 of 2 PageID #: 96



                      UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS




                                Plaintiff s Notice of Settlement




   1. The parties in the case have reached a settlement. The Plaintiff requests the court stay

      all deadlines for 30 days in order to facilitate an orderly resolution in this case and

      conserve the resources of all parties.




   3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:19-cv-00105-ALM-CAN Document 13 Filed 03/05/19 Page 2 of 2 PageID #: 97



                      UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS


   CRAIG CUNNINGHAM,                               §
   Plaintiff,                                      §
                                                   §
   V.                                              §
                                                   § 4:19-cv-00105
   AAA Law Group, LLC                              §
                                                   §
                                                   §
   Defendant                                       §



                               Plaintiffs Certificate of Service


   I hereby certify a true copy of the foregoing was emailed to the attorney for the AAA

   Law Group, LLC, Edgar Benes and Edgar A. Benes, PA on 3/4/2019 and via US Mail to

   the remainder of the Defendants on 3.4.19.




   3000 Custer Road, ste 270-206, Plano, Tx 75075
